Citation Nr: 0213883	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to November 
1969.

This appeal arose from a May 2001 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to the requested 
benefit.


FINDING OF FACT

The veteran's PTSD is in remission; his thought processes 
were logical and relevant; there were no signs of delusions, 
hallucinations or panic attacks; his mood was stable with no 
significant history of anxiety or depression; there were no 
nightmares or intrusive thoughts; and he did display some 
exaggerated startle response.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, Diagnostic Code (DC) 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has alleged that his PTSD is more disabling than 
the current disability evaluation would suggest.  He has 
stated that he has lived alone most of his life and avoids 
events where there are large groups of people.  Therefore, he 
believes that an increased evaluation for his PTSD should be 
awarded.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was awarded service connection for PTSD by a 
rating action issued in July 1996.  This disorder was 
assigned a 10 percent disability evaluation.

The pertinent evidence of record consisted of a VA 
examination conducted in May 2001.  He arrived 15 minutes 
early for his interview.  The examiner commented that the 
veteran's thought processes were logical and relevant, with 
no signs of delusions.  His speech and behavior were within 
normal limits and he was noted to be friendly and cooperative 
throughout the interview.  He denied having hallucinations, 
obsessions or panic attacks.  He denied any suicidal or 
homicidal thoughts and he stated that his mood had been 
fairly stable with no significant periods of anxiety or 
depression.  He did state that he had had problems with rage 
reactions in the past, but that he had these now under 
control.  He commented that he would now walk away from 
conflict and would let others settle disputes.  He commented 
that his sleep was restful, particularly with medication, and 
was without interruptions or nightmares.  Unusual noises 
would wake him, but he was able to return to sleep once he 
had checked out the source.  He had some friends at work and 
generally got along with others, although he tended to avoid 
places where there would be large crowds.  He was working for 
the same company for whom he had worked for the past 30 years 
and reported only occasional, minor conflicts with co-
workers.  Most of his social contact outside of work was with 
family, with whom he got along with well.  There were no 
problems with either his memory or concentration; he was 
oriented in three spheres; his abstract reasoning was 
slightly concrete; and his logical reasoning was good.  Loud 
noises would cause him to duck, but he denied any intrusive 
thoughts or having any strong emotional reactions to 
reminders of Vietnam.  Significantly, he denied receiving any 
treatment, either as an inpatient or on an outpatient basis 
for PTSD, since his 1996 evaluation.  The examiner diagnosed 
PTSD in remission and assigned the disorder a Global 
Assessment of Functioning (GAF) Score of 72.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The applicable rating criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, DC 9411 (2002).

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), [citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994)]. A GAF score of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the March 2001 VCAA letter, the veteran was 
informed of the needed information, medical evidence, or lay 
evidence necessary to substantiate the claim on appeal.  A 
statement of the case (SOC) issued in June 2001, again 
provided notice.  The SOC also notified the veteran of the 
pertinent law and regulations, as well as his due process 
rights. 


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded a VA examination in May 
2001.  On April 10, 2001, the RO received correspondence from 
the veteran in which he stated that he had received the March 
2001 duty to assist letter; he then expressed his belief that 
all relevant records were already in the claims file.  He 
attached duplicates of records already in the claims file to 
this correspondence.  There is no indication that there is 
any relevant evidence which currently exists and which has 
not been obtained.

Thus, through a series of letters and a statement of the 
case, the RO has informed the veteran of the information and 
evidence necessary to substantiate his claim.  The RO has 
also provided the veteran with an examination and notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide in 
support of his claim.  For these reasons, further development 
is not needed to meet the requirement of VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Discussion

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected PTSD 
is not warranted.  The veteran is currently assigned a 10 
percent evaluation.  There is no indication in the record 
that his PTSD is manifested by any more than mild or 
transient symptoms.  His symptoms were noted on the May 2001 
VA examination to be in remission.  The mental status 
examination did not show occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as a depressed mood, anxiety, suspiciousness or 
panic attacks (the VA examination had specifically noted that 
there was no evidence of depression, anxiety or panic 
attacks); or mild memory loss (his memory was intact).  He 
had experienced some disturbed sleep, but this was controlled 
with medication.  He did not have nightmares, intrusive 
thoughts or flashbacks.  He was still working for the same 
company for whom he had worked for the past 30 years; while 
he noted occasional minor conflicts with some co-workers, he 
noted that he had friends amongst them.  In fact, he noted 
that he got along with people, except he stated that he did 
not like large crowds.  Most of his non-work relationships 
were with family members, which were described as good.  His 
concentration and reasoning were intact.  While he did have 
some startle response to loud noises, he did not suffer from 
hallucinations and he had no strong emotional reactions to 
reminders of the war.  He had experienced some rage reactions 
in the past, but these were now under control.  
Significantly, he denied receiving any treatment for PTSD, on 
either an in- or outpatient basis, since the last evaluation 
conducted of his condition in 1996.  The examiner assigned 
his condition a GAF Score of 72, which is consistent with 
mild symptoms and perhaps some difficulty in social or 
occupational functioning; however, those with this score 
generally function fairly well and have some meaningful 
interpersonal relationships, as is the case with the veteran.  
As a consequence, it is found that the 10 percent evaluation 
assigned adequately compensates the veteran for his current 
degree of disability.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected PTSD.


ORDER

An increased evaluation for the service-connected PTSD is 
denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

